UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 615 E. Michigan St. Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:March 31, 2011 Item 1. Report to Stockholders. ANNUAL REPORT MARCH 31, 2011 Advised by NorthCoast Asset Management, LLC WWW.NORTHCOASTAM.COM (800) 558-9105 CAN SLIM® SELECT GROWTH FUND Dear Fellow Investor, John Keating: [Keating stands on his desk] Why do I stand up here? Anybody? Dalton: To feel taller! John Keating: No! [Dings a bell with his foot] John Keating: Thank you for playing Mr. Dalton. I stand upon my desk to remind myself that we must constantly look at things in a different way. – Scene from the movie, Dead Poets Society. Perspective seems to have faded a bit in today’s market. The demand for news combined with the lightning quick delivery of it against a backdrop of an unforgettable bear market in 2008-2009 has created a very anxious investment climate. It feels like everyone is watching their back. Three and five percent changes in the market become critical and deterministic and positions taken by pundits are often polarizing and drastic.It’s time for folks to take a break and stand on top of a desk and, along those lines, here are two things we hope our investors always see when they are standing tall: 1. Investment takes time. By definition, investment is the act of delaying the gratification of spending money today in the hope of garnering future profit. In our opinion, that future at a minimum should be three years off.Money that may be called on before that time frame should be kept in cash or extremely conservative securities. Though everyone is focused on the next +/-3-5% in the markets, what really matters is the 100-200% that good investment strategies yield when given time. 2. No one knows the future. It’s easy to be swayed by an hour in front of CNBC or after reading Barrons on a lazy Saturday. Just remember that the following disclosure should accompany all pundit forecasts: ÒThe undersigned states that he has no real idea what’s going to happen in the future, and hereby declares that this prediction is merely a wild speculation and represents one potential outcome among the million in that spectrum.Ó If you don’t believe it, set your DVR to tape CNBC and review it in 1 week, 1 month, and 1 quarter later. It will make you smile. Once you let go of the notion of control, investing becomes easier.You 1 CAN SLIM® SELECT GROWTH FUND can manage but not direct market movement. That’s why Can Slim is a participatory strategy – it simply trends with the market, not trying to predict high and low points. During the last year, the market, as always, surprised. In the face of global strife and our own domestic sluggishness, equities powered ahead. Though this bull market is two years old and feels mature, there are different ways to view its advance that alter one’s perspective. Can Slim, of course, will not take a bullish or bearish position based on hope or fear or think. It will simply continue to react to the market’s action (price and volume facts!) and leave the forecasting to others. Following this fact-based discipline the CAN SLIM Select Growth Fund (CANGX) gained 21.17% compared to an advance of 15.65% in the broad average S&P 500® Index for the fiscal year April 1, 2010-March 31, 2011. The Fund also closed the fiscal year March, 31, 2011 at approximately 70% invested.After reducing stock market exposure to 54% by the end of June 2010 in reaction to the growing discomfort with Europe’s prospects, inflationary impact of China’s rapid growth, the U.S.’s financial reform bill, and the Gulf of Mexico oil spill, the Fund added positions to correspond with the fourth quarter rise in the market.This rise was attributable to the announcement of the second round of Quantitative Easing by the Federal Reserve in late 2010.This put growth stocks back in vogue.In addition, healthcare companies included in the portfolio such as Edwards Lifesciences Corp. (EW), HMS Holdings Corp. (HMSY), and Valeant Pharmaceuticals (VRX), began outpacing broader averages, boosting the Fund’s performance. Our investment program pursues these high-quality issues and attempts to purchase them at proper points. As it appears that market rotation has begun to favor growth once again, we will continue to methodically seek better than average opportunities for the Fund. Years of experience have shaped our fundamental belief that process, system and the rigorous adherence to time-tested investing rules will win over time. It has never been our role to predict how the market will respond to news but rather to react to what is actually happening along the way. 2 CAN SLIM® SELECT GROWTH FUND Thank you for your business.It is a privilege to serve shareholders as advisor to the Fund and look forward to a bright future together. Sincerely, Rick Semels Senior Vice President, Northcoast Asset Management, LLC Opinions expressed are subject to change, are not guaranteed and should not be considered investment advice. Past performance is no guarantee of future results. Mutual fund investing involves risk. Principal loss is possible.The Fund may invest in foreign securities which will involve greater volatility and political, economic and currency risks and differences in accounting methods. The Fund invests in micro-, small-and medium-capitalization companies, which involve additional risks such as limited liquidity and great price volatility than large-capitalization companies. The Fund will experience portfolio turnover, which may result in adverse tax consequences to the Fund’s shareholders.Because the Fund can invest in other investment companies your cost of investing in the Fund will be higher than your cost of investing directly in the shares of the mutual funds in which it invests. By investing in the Fund, you will indirectly bear your share of any fees and expenses charged by the underlying funds, in addition to indirectly bearing the principal risks of those funds. Because the fund invests in ETFs, it is subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a fund’s ability to sell its shares. Investment performance reflects fee waivers. In the absence of fee waivers, total returns would be reduced. The S&P 500® Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. You cannot invest directly in an index. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of holdings, please refer to the Schedule of Investments in this report.Current and future holdings are subject to risk. Must be preceded or accompanied by a current prospectus. The CAN SLIM Select Growth Fund is distributed by Quasar Distributors, LLC. 3 CAN SLIM® SELECT GROWTH FUND SECTOR ALLOCATION AT MARCH 31, 2011 (UNAUDITED) *Cash equivalents and liabilities in excess of other assets. EXPENSE EXAMPLE FOR THE SIX MONTHS ENDED MARCH 31, 2011 (UNAUDITED) As a shareholder of the CAN SLIM® Select Growth Fund (the “Fund”), you incur two types of costs: (1) transaction costs; and (2) ongoing costs, including investment advisory fees, distribution fees and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (10/1/10 – 3/31/11). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.Although the Fund charges no sales load or transaction fees, you will be assessed 4 CAN SLIM® SELECT GROWTH FUND EXPENSE EXAMPLE FOR THE SIX MONTHS ENDED MARCH 31, 2011 (UNAUDITED) (CONTINUED) fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by wire transfer, currently, the Fund’s transfer agent charges a $15.00 fee. You will be charged a redemption fee equal to 2% of the net amount of the redemption if you redeem your shares 30 days after you purchase them.An Individual Retirement Account (“IRA”) will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, shareholder servicing fees, fund accounting fees, custody fees and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are 5 CAN SLIM® SELECT GROWTH FUND EXPENSE EXAMPLE FOR THE SIX MONTHS ENDED MARCH 31, 2011 (UNAUDITED) (CONTINUED) meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During the Period 10/1/10 3/31/11 10/1/10 – 3/31/11* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 1.70% (reflecting fee waivers in effect) multiplied by the average account value over the period multiplied by 182/365 (to reflect the one-half year period). 6 CAN SLIM® SELECT GROWTH FUND VALUE OF $10,&P 500® INDEX Average Annual Returns for the periods ended March 31, 2011 Since Inception 1 Year 3 Year (9/26/05) CAN SLIM® Select Growth Fund 21.17% 8.34% 4.28% S&P 500® Index 15.65% 2.35% 3.74% This chart illustrates the performance of a hypothetical $10,000 investment made on September 26, 2005, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends. Performance data quoted represents past performance and is not predictive of future performance. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance shown. Performance data current to the most recent month end may be obtained by calling 800-558-9105 or visiting www.northcoastam.com. On May 20, 2008, NorthCoast started managing the Fund.Previous periods were managed by another investment advisor. The Fund imposes a 2% redemption fee on shares held less than 30 days. Performance data does not reflect the redemption fee.If reflected, total returns would be reduced. 7 CAN SLIM® SELECT GROWTH FUND SCHEDULE OF INVESTMENTS AT MARCH 31, 2011 Shares Value COMMON STOCKS: 71.5% Administrative Services: 3.7% Dice Holdings, Inc.* $ Kelly Services, Inc.* Kforce, Inc.* Portfolio Recovery Associates, Inc.* Asset Management: 0.9% Affiliated Managers Group, Inc.* Broadcasting: 0.5% Liberty Media Corp.* Chemical Manufacturing: 5.3% Alexion Pharmaceuticals, Inc.* E.I. du Pont de Nemours & Co. Kraton Performance Polymers, Inc.* Medicines Co.* Perrigo Co. United Therapeutics Corp.* Valeant Pharmaceuticals International, Inc. Computer & Electronic Products: 8.9% Apple, Inc.* Aruba Networks, Inc.* Cardtronics, Inc.* EZchip Semiconductor Ltd.* Fossil, Inc.* Harman International Industries, Inc.* Illumina, Inc.* Mettler-Toledo International, Inc.* TE Connectivity Ltd. Teradata Corp.* Trimble Navigation Ltd.* The accompanying notes are an integral part of these financial statements. 8 CAN SLIM® SELECT GROWTH FUND SCHEDULE OF INVESTMENTS AT MARCH 31, 2011 (CONTINUED) Shares Value COMMON STOCKS: 71.5% (Continued) Credit Intermediation: 1.9% Bank of the Ozarks, Inc. $ First Cash Financial Services, Inc.* Data Processing & Hosting Services: 1.8% HMS Holdings Corp.* Juniper Networks, Inc.* Electrical Equipment: 3.2% Belden, Inc. Franklin Electric Co., Inc. iRobot Corp.* Rockwell Automation, Inc. Fabricated Metal Products: 1.5% EnPro Industries, Inc.* Stanley Black & Decker, Inc. Food Manufacturing: 1.0% Corn Products International, Inc. Information Services: 2.8% Baidu, Inc. - ADR* IAC/InteractiveCorp.* QuinStreet, Inc.* Insurance Carriers: 2.2% AMERIGROUP Corp.* HealthSpring, Inc.* Humana, Inc.* The accompanying notes are an integral part of these financial statements. 9 CAN SLIM® SELECT GROWTH FUND SCHEDULE OF INVESTMENTS AT MARCH 31, 2011 (CONTINUED) Shares Value COMMON STOCKS: 71.5% (Continued) Leather & Allied Products: 0.9% Wolverine World Wide, Inc. $ Machinery: 4.4% Actuant Corp. CNH Global NV* Cummins, Inc. Dresser-Rand Group, Inc.* FMC Technologies, Inc.* Pall Corp. Medical Equipment: 1.5% Alcon, Inc. Edwards Lifesciences Corp.* Merchant Wholesalers: 3.1% AmerisourceBergen Corp. Polo Ralph Lauren Corp. PriceSmart, Inc. Williams-Sonoma, Inc. Mining: 1.7% Allied Nevada Gold Corp.* Peabody Energy Corp. Oil & Gas: 3.0% Concho Resources, Inc.* Core Laboratories NV Pioneer Natural Resources Co. Sunoco, Inc. The accompanying notes are an integral part of these financial statements. 10 CAN SLIM® SELECT GROWTH FUND SCHEDULE OF INVESTMENTS AT MARCH 31, 2011 (CONTINUED) Shares Value COMMON STOCKS: 71.5% (Continued) Online Retailers: 2.3% eBay, Inc.* $ Netflix, Inc.* Sina Corp.* Paper Manufacturing: 0.8% Clearwater Paper Corp.* Primary Metal Manufacturing: 0.5% Precision Castparts Corp. Professional, Scientific & Technical Services: 5.5% Accenture PLC Cognizant Technology Solutions Corp. - Class A* Focus Media Holding Ltd. - ADR* MAXIMUS, Inc. NetScout Systems, Inc.* Syntel, Inc. VeriSign, Inc. Rail Transportation: 1.3% Canadian National Railway Co. Genesee & Wyoming, Inc. - Class A* Rental & Leasing Services: 0.6% Textainer Group Holdings Ltd. Software & Publishing Industries: 6.4% Autodesk, Inc.* BroadSoft, Inc.* CommVault Systems, Inc.* Epicor Software Corp.* Informatica Corp.* The accompanying notes are an integral part of these financial statements. 11 CAN SLIM® SELECT GROWTH FUND SCHEDULE OF INVESTMENTS AT MARCH 31, 2011 (CONTINUED) Shares Value COMMON STOCKS: 71.5% (Continued) Software & Publishing Industries: 6.4% (Continued) Oracle Corp. $ SuccessFactors, Inc.* Take-Two Interactive Software, Inc.* Textile Products: 0.6% Interface, Inc. Transportation Equipment Manufacturing: 3.8% Autoliv, Inc. Magna International, Inc. Tenneco, Inc.* TRW Automotive Holdings Corp.* WABCO Holdings, Inc.* Westinghouse Air Brake Technologies Corp. Transportation Services: 1.4% C.H. Robinson Worldwide, Inc. UTi Worldwide, Inc. TOTAL COMMON STOCKS (Cost $44,853,579) The accompanying notes are an integral part of these financial statements. 12 CAN SLIM® SELECT GROWTH FUND SCHEDULE OF INVESTMENTS AT MARCH 31, 2011 (CONTINUED) Shares Value SHORT-TERM INVESTMENT: 27.6% Money Market Fund: 27.6% Federated U.S. Treasury Cash Reserves Fund - Institutional Shares, 0.005%** $ TOTAL SHORT-TERM INVESTMENT (Cost $21,405,494) TOTAL INVESTMENTS IN SECURITIES: 99.1% (Cost $66,259,073) Other Assets in Excess of Liabilities: 0.9% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. ** 7-day yield as of March 31, 2011. ADR American Depository Receipt The accompanying notes are an integral part of these financial statements. 13 CAN SLIM® SELECT GROWTH FUND STATEMENT OF ASSETS AND LIABILITIES AT MARCH 31, 2011 ASSETS: Investments in securities, at value (Cost $66,259,073) (Note 2) $ Cash Receivables: Investments sold Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Investment securities purchased Fund shares redeemed Investment advisory fees, net Administration fees Custody fees Distribution fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ Net asset value, offering price and redemption price per share ($77,635,654/6,165,872 shares outstanding; unlimited number of shares authorized without par value) $ COMPONENTS OF NET ASSETS Paid-in capital $ Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 14 CAN SLIM® SELECT GROWTH FUND STATEMENT OF OPERATIONS FOR THE YEAR ENDED MARCH 31, 2011 INVESTMENT INCOME Dividends (net of foreign withholding tax of $11,627) $ Interest Total investment income EXPENSES (Note 3) Investment advisory fees Distribution fees Administration fees Transfer agent fees Fund accounting fees Registration fees Audit fees Reports to shareholders Miscellaneous expense Legal fees Custody fees Chief Compliance Officer fees Trustee fees Insurance expense Total expenses Less: fees waived ) Net expenses Net investment loss ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments and foreign currency transactions Change in net unrealized appreciation on investments Net realized and unrealized gain on investments and foreign currency transactions Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 15 CAN SLIM® SELECT GROWTH FUND STATEMENT OF CHANGES IN NET ASSETS Year Ended Year Ended March 31, 2011 March 31, 2010 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) $ ) Net realized gain on investments Change in net unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS Net income — ) Total distributions to shareholders — ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) (b) Total increase in net assets NET ASSETS Beginning of year End of year $ $ Accumulated net investment income $ — $ (a)Summary of capital share transactions is as follows: Year Ended Year Ended March 31, 2011 March 31, 2010 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed (b) Net increase $ $ (b)Net of redemption fees of $36,591 and $7,964, respectively. The accompanying notes are an integral part of these financial statements. 16 CAN SLIM® SELECT GROWTH FUND FINANCIAL HIGHLIGHTS FOR A CAPITAL SHARE OUTSTANDING THROUGHOUT EACH YEAR Year Ended March 31, Net asset value, beginning of year $ INCOME FROM INVESTMENT OPERATIONS: Net investment loss ) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) LESS DISTRIBUTIONS: Net income — ) — — — Paid in capital from redemption fees (Note2) ) ** ** ** Net asset value, end of year $ Total return % % )% % )% RATIOS/SUPPLEMENTAL DATA: Net assets, end of year (millions) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS: Before fees waived and expenses absorbed % After fees waived and expenses absorbed % RATIO OF NET INVESTMENT INCOME TO AVERAGE NET ASSETS: Before fees waived and expenses absorbed )% )% )% )% )% After fees waived and expenses absorbed )% )% )% )% )% Portfolio turnover rate % **Less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 17 CAN SLIM® SELECT GROWTH FUND NOTES TO FINANCIAL STATEMENTS AT MARCH 31, 2011 NOTE 1 – ORGANIZATION The CAN SLIM® Select Growth Fund (the “Fund”), is a series of shares of beneficial interest of the Professionally Managed Portfolios (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “1940 Act”) as an open-end investment management company.The Fund commenced operations on September 26, 2005. The investment objective of the Fund is long-term capital appreciation from investment in a combination of growth equity securities and cash equivalents. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund.These policies are in conformity with accounting principles generally accepted in the United States of America. A.Security Valuation. All equity securities that are traded on a national securities exchange, except those listed on the NASDAQ Global Market® (“NASDAQ”), are valued at the last reported sale price on the exchange on which the security is principally traded.Securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price (“NOCP”).If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the mean between the most recent quoted bid and asked prices will be used.All equity securities that are not traded on a listed exchange are valued at the last sale price in the over-the-counter market.If a non-exchange traded security does not trade on a particular day, then the mean between the last quoted closing bid and asked price will be used. Short-term securities that have maturities of less than 60 days, at the time of purchase, are valued at cost, which when combined with accrued interest, approximates market value. Securities for which quotations are not readily available are valued at their respective fair values as determined in good faith by the Board of Trustees.When a security is “fair valued,” consideration is given to the facts and circumstances relevant to 18 CAN SLIM® SELECT GROWTH FUND NOTES TO FINANCIAL STATEMENTS AT MARCH 31, 2011 (CONTINUED) the particular situation, including a review of various factors set forth in the pricing procedures adopted by the Board of Trustees.Fair value pricing is an inherently subjective process and no single standard exists for determining fair value.Different funds could reasonably arrive at different values for the same security.The use of fair value pricing by a fund may cause the net asset value of its shares to differ significantly from the net asset value that would be calculated without regard to such considerations. As of March 31, 2011, the Fund did not hold any fair valued securities. As described above, the Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis. U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available. These inputs represent the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or 19 CAN SLIM® SELECT GROWTH FUND NOTES TO FINANCIAL STATEMENTS AT MARCH 31, 2011 (CONTINUED) unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund’s net assets as of March 31, 2011: Level 1 Level 2 Level 3 Total Common Stocks^ $ $
